 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Deborah Jean Rowe,                                No. CV-17-02558-PHX-GMS
10                 Plaintiff,                          ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is Petitioner Deborah Jean Rowe’s appeal of the Social
16   Security Administration’s decision to deny disability insurance benefits and supplemental
17   security income benefits. (Doc. 16). For the following reasons, the decision of the Social
18   Security Administration is affirmed.
19                                       INTRODUCTION
20          Appellant Deborah Jean Rowe filed for benefits on March 1, 2013, alleging a
21   disability onset date of June 1, 2010. The Social Security Administration denied her
22   claim on August 1, 2013 and then again upon rehearing on January 6, 2014. She
23   submitted a written request for a hearing, and an administrative law judge (ALJ)
24   conducted a hearing on October 15, 2015. The ALJ determined that Rowe has two
25   severe impairments—bipolar disorder and borderline personality disorder. (Tr. 31). The
26   ALJ also found that Rowe has the residual functional capacity (RFC) to perform “work at
27   all exertional levels” but with limitations, including being limited to “simple, routine, and
28   repetitive work tasks involving simple work related decisions and simple instructions,”
 1   needing a work “environment with few changes in the work setting,” and needing to
 2   avoid public contact and more than occasional contact with coworkers and supervisors.
 3   (Tr. 34).
 4          With these restrictions, the ALJ determined that Rowe would be unable to perform
 5   her past relevant work, but that she would be able to work as an assembler, a packager, or
 6   a presser. (Tr. 41–42). The ALJ therefore concluded that Rowe was not disabled under
 7   the Social Security Act. (Tr. 42). Rowe requested review by the Appeals Council, but
 8   was denied review on June 1, 2017. Rowe now appeals the ALJ’s decision.
 9                                          DISCUSSION
10   I.     Legal Standard
11          When reviewing social security appeals, courts address only the issues raised by
12   the claimant. See Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001). If the court
13   finds that the denial of disability is unsupported by substantial evidence or based on legal
14   error, the denial will be set aside. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.
15   2002). Substantial evidence is “more than a scintilla but less than a preponderance.” Id.
16   (quotation omitted). It is “relevant evidence which, considering the record as a whole, a
17   reasonable person might accept as adequate to support a conclusion.” Id. (quotation
18   marks omitted).
19          The ALJ is responsible for resolving conflicts in testimony, determining
20   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
21   Cir. 1995). When evidence is “subject to more than one rational interpretation, [courts]
22   must defer to the ALJ’s conclusion.” Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d
23   1190, 1198 (9th Cir. 2004). “[I]f the evidence can support either outcome, the court may
24   not substitute its judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019
25   (9th Cir. 1992) (citations omitted).
26   II.    Analysis
27          Rowe raises three issues on appeal. First, she alleges that the ALJ improperly
28   discounted the opinions of two treatment providers, Dr. Elizabeth Brown and nurse


                                                -2-
 1   practitioner Iris Ruddy. Second, Rowe alleges that the ALJ failed to properly evaluate
 2   Rowe’s credibility. Lastly, Rowe challenges the accepted hypothetical given to the
 3   vocational expert (VE) by the ALJ. The objections lack merit, and the decision of the
 4   ALJ is therefore affirmed.
 5         A.     Evaluation of Medical Evidence
 6         Rowe contends that the ALJ failed to properly weigh the medical opinion evidence
 7   in her case. The ALJ considered medical evidence from Dr. Brown, Ms. Ruddy, and Dr.
 8   Andres Kerns, a state agency consultant. After considering the entire record, the ALJ
 9   assigned partial weight to the opinion of Dr. Brown, significant weight to the opinion of
10   Dr. Kerns, and little weight to the opinion of Ms. Ruddy. (Tr. 39–40).
11         The relevant regulations create a hierarchy for medical opinions offered by
12   licensed physicians. The opinion of a treating physician is given more weight than non-
13   treating and non-examining medical sources. See 20 C.F.R. § 404.1527; Orn v. Astrue,
14   495 F.3d 625, 631 (9th Cir. 2007). When the treating doctor's opinion is uncontradicted,
15   the ALJ can reject those conclusions only for “‘clear and convincing’ reasons.” Lester v.
16   Chater, 81 F.3d 821, 830 (9th Cir. 1995) (quoting Baxter v. Sullivan, 923 F.2d 1391,
17   1396 (9th Cir. 1991)). But when the opinion of a treating or examining physician is
18   contradicted, an ALJ may reject the contradicted opinion for “specific and legitimate
19   reasons that are supported by substantial evidence in the record.” Carmickle v. Comm’r
20   of Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (citation and internal quotation
21   marks omitted).
22         Dr. Brown was Rowe’s treating physician. She opined that Rowe was moderately
23   to markedly limited in her “ability to carry out simple, one to two step instructions, the
24   ability to maintain attention and concentration for extended periods, and the ability to
25   complete a workday without interruptions from psychological based symptoms.” (Tr. 39;
26   3122–23). She also opined that Rowe was markedly limited in her ability to use public
27   transportation and travel to unfamiliar places. (Id.). Further, Brown noted that Rowe had
28   problems with energy levels and would struggle to work in the mornings. (Tr. 3123).


                                               -3-
 1   Finally, Brown noted that when not symptomatic, Rowe would not miss work, but would
 2   miss one to two months when she was symptomatic. (Id.). Dr. Brown’s opinions were
 3   contradicted by those of Dr. Kerns. Kerns concluded that Rowe would be able to sustain
 4   full-time employment with some limitations. (Tr. 127).
 5         There is substantial evidence to support the ALJ’s decision to give Dr. Brown’s
 6   opinions partial weight and to give Dr. Kerns’ opinions substantial weight. The ALJ
 7   concluded that Brown’s opinions were inconsistent with the record, but that Kerns’
 8   opinions were consistent with the record. An ALJ may consider whether physicians’
 9   opinions are consistent with medical records. Tommasetti v. Astrue, 533 F.3d 1035,
10   1041–42 (9th Cir. 2008). There is evidence in the medical records that Rowe was not as
11   limited as Brown believed and that Rowe’s limitations never lasted for twelve continuous
12   months at any point during the relevant period. Rowe self-reported that her mood was
13   “good;” (Tr. 2881); she was described by various examiners as “alert” and “oriented;”
14   (Tr. 2543; 3144; 3162; 3207); and she was appropriately dressed and groomed; (Tr. 769;
15   2414; 2915; 3144).
16          Further, Dr. Brown’s opinions were inconsistent with Rowe’s own testimony that
17   she was employed during some of the relevant time period. Rowe argues on appeal—
18   citing case law from outside this Circuit—that any evidence of her employment part-time
19   is poor evidence of the ability to work full time. That argument misses the point. The
20   ALJ pointed out that Dr. Brown’s opinions were inconsistent with evidence that Rowe
21   was able to work, but did not use Rowe’s post-onset employment as evidence that she
22   was capable of full-time employment. The fact that Rowe worked during the period is
23   evidence that she is capable of handling more stress than Dr. Brown’s opinion suggested.
24   Cases in this Circuit have used evidence of post-onset employment to show that a
25   claimant’s abilities are greater than assessed or alleged. See Drouin v. Sullivan, 966 F.2d
26   1255, 1258 (9th Cir. 1992).
27   \\\
28   \\\


                                                -4-
 1         The ALJ gave Ms. Ruddy’s opinions “little weight” for the same reasons—the
 2   opinions were not consistent with the entire record. (Tr. 39). Pursuant to the regulations
 3   for the applicable period an ALJ needs only a “germane reason” for discounting the
 4   contradicted opinions of a non-licensed doctor. See Molina v. Astrue, 674 F.3d 1104,
 5   1111 (9th Cir. 2012).1 The reasons discussed above constitute a “germane reason.”
 6         Rowe also argues that the ALJ’s statement that determinations of disability are
 7   “reserved to the Commissioner” is an improper reason for discounting the opinions of
 8   Dr. Brown or Ms. Ruddy. Even if the ALJ did err in making the statement, any error
 9   would be harmless because the ALJ gave other specific, legitimate reasons based on
10   substantial evidence for discounting the opinions of Dr. Brown and Ms. Ruddy.
11         B.     Evaluation of Rowe’s Credibility
12         Rowe next argues that the ALJ failed to properly evaluate her credibility. The
13   ALJ must engage in a two-step analysis to determine whether a claimant's testimony is
14   credible. Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007). The ALJ must
15   first “determine whether the claimant has presented objective medical evidence of an
16   underlying impairment which could reasonably be expected to produce the pain or other
17   symptoms alleged.” Id. at 1036. If she has, and the ALJ has found no evidence of
18   malingering, then the ALJ may reject the claimant's testimony “only by offering specific,
19   clear and convincing reasons for doing so.” Id.
20   \\\
21
22         1
              The regulations under which the “germane reason” standard was articulated were
     rescinded effective March 27, 2017. See Powers v. Comm’r of Soc. Sec. Admin., No.
23   CV-16-03427-PHX-GMS, 2018 WL 1182554, *2 n.2 (D. Ariz. Mar. 7, 2018). Under
     those regulations, opinions of nurse practitioners like Ms. Ruddy were categorized as
24   “other [medical] sources,” see SSR 06-03p, 2006 WL 2329939 (Aug. 9, 2006), and were
     not entitled to the same level of deference as were the opinions of “acceptable medical
25   sources” such as licensed physicians. See Molina, 674 F.3d at 1111. The revised
     regulations now include “Licensed Advanced Practice Registered Nurse[s], or other
26   licensed advanced practice nurse[s] with another title” in the category of “acceptable
     medical source[s]” so long as the nurse is giving opinions for “impairments within his or
27   her licensed scope of practice.” 20 C.F.R. § 404.1502(a)(7). However, this change
     applies “only with respect to claims filed . . . on or after March 27, 2017.” Id. The ALJ
28   correctly applied the “germane reason” standard because Rowe applied for benefits on
     March 1, 2013.

                                               -5-
 1            If an ALJ finds that a claimant's testimony relating to the intensity of her pain and
 2   other limitations is unreliable, the ALJ must make a credibility determination citing the
 3   reasons why the testimony is unpersuasive. See Bunnell v. Sullivan, 947 F.2d 341 (9th
 4   Cir. 1991). “In determining credibility, an ALJ may engage in ordinary techniques of
 5   credibility evaluation, such as considering [a] claimant’s reputation for truthfulness and
 6   inconsistencies in [a] claimant’s testimony.” Burch v. Barnhart, 400 F.3d 676, 680 (9th
 7   Cir. 2005). The ALJ must specifically identify what testimony is credible and what
 8   testimony undermines the claimant's complaints. See Morgan v. Comm’r of Soc. Sec.
 9   Admin., 169 F.3d 595, 599 (9th Cir. 1999).
10            These findings, properly supported by the record, must be sufficiently specific to
11   allow a reviewing court to conclude the adjudicator rejected the claimant's testimony on
12   permissible grounds and did not arbitrarily discredit a claimant's testimony regarding
13   pain. Bunnell, 947 F.2d at 345–46 (internal quotation marks and citation omitted). So
14   long as the ALJ’s credibility finding is supported by substantial evidence, reviewing
15   courts will uphold the determination. Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.
16   2002).
17            The ALJ’s credibility determination was based on substantial evidence. First, the
18   ALJ found that Rowe’s testimony regarding her personal care was inconsistent. Rowe
19   told the agency that she often failed to bathe herself for days at a time, but reported only a
20   few months later that she did not need any help with personal hygiene. (Tr. 284; 308;
21   769). Her treating physicians’ notes often noted that she was neat and well-groomed.
22   (Tr. 2414, 2915, 3144).
23            Rowe also told an emergency room clinician that her frequent use of medical
24   facilities was attributable to her belief that she would be “able to get SSI faster” if she
25   frequently utilized medical services. (Tr. 515). At another time, a clinician noted her
26   concern that Rowe was only utilizing mental health services as a way to get away from
27   her home environment when it became overbearing. (Tr. 515). The clinician noted that
28   even though there was nothing wrong with Rowe’s medications (other than the fact that


                                                  -6-
 1   she had stopped taking them), she would frequently ask her treatment providers for “med
 2   stabilization.” (Tr. 515). This evidence undermined the credibility of Rowe’s testimony
 3   about her limitations.
 4          Finally, the ALJ concluded that Rowe’s alleged limitations were inconsistent with
 5   some of the daily activities she reported. See Rollins v. Massanari, 261 F.3d 853, 857
 6   (9th Cir. 2001) (inconsistencies between alleged limitations and daily activities are a
 7   valid basis for discounting claims). Rowe spent time reading, listening to music, using
 8   social media, going to the movies, working out at the gym, working part time, and
 9   socializing with others. (Tr. 61, 353, 2296, 2347, 2876, 3113).
10          These apparent inconsistencies between Rowe’s alleged limitations and her own
11   testimony constitute substantial evidence for the ALJ’s credibility determination.
12   Though the evidence may be subject to more than one reasonable interpretation, the
13   ALJ’s interpretation is reasonable, and this Court will not second-guess it. Tackett v.
14   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).
15          C.     RFC Finding and Hypothetical
16          Rowe argues lastly that the ALJ erred by failing to accurately describe her
17   limitations in the hypothetical to the VE because the hypothetical failed to account for her
18   finding that Rowe has moderate difficulties with concentration, persistence, or pace. This
19   argument lacks merit. The ALJ reasonably accounted for her Step 3 findings regarding
20   Rowe’s concentration, persistence, or pace by relying on the expert opinions of Dr. Kerns
21   to translate those limitations into concrete real-world limitations.
22          When posing a hypothetical to a VE, ALJs must “include all of the claimant’s
23   functional limitations, both physical and mental.” Flores v. Shalala, 49 F.3d 562, 570
24   (9th Cir. 1995). But in posing the hypothetical (which typically mirrors the RFC), the
25   ALJ may reasonably rely on a doctor’s opinion to translate the broad paragraph B criteria
26   into more concrete, applicable limitations. Stubbs-Danielson v. Astrue, 539 F.3d 1169,
27   1174 (9th Cir. 2008).      “[A]n ALJ’s assessment of a claimant adequately captures
28   restrictions related to concentration, persistence, or pace where the assessment is


                                                 -7-
 1   consistent with restrictions identified in the medical testimony.” Id.
 2          Here the ALJ credited and relied on the opinion of Dr. Kerns, who concluded that
 3   Rowe has mild restrictions on the activities of daily living, moderate difficulties in
 4   maintaining social functioning, moderate difficulties in maintaining concentration,
 5   persistence, or pace, and one or two repeated episodes of decompensation, each of
 6   extended duration. (Tr. 124). Kerns further explained that Rowe is “moderately limited”
 7   in several areas regarding concentration, persistence, social interaction, and adaptation.
 8   Kerns’ conclusion was that Rowe “is able to meet the basic mental and emotional
 9   demands of competitive, remunerative, unskilled work,” including the capacity to
10   “[u]nderstand, carry out, and remember simple instructions,” “[m]ake simple work-
11   related decisions,” “[r]espond appropriately to supervision, co-workers, and work
12   situations,” and “[d]eal with routine changes in a work setting.”2 (Tr. 127).
13          The ALJ, in turn, concluded Rowe has the RFC “to perform a full range of work at
14   all exertional levels” with limitations, including that Rowe
15                   is able to maintain adequate attention and concentration for
                     simple routines. She could sustain a regular workday and
16                   workweek schedule. She could perform simple, routine and
                     repetitive work tasks involving simple work related decisions
17                   and simple instructions. The claimant could work in an
                     environment with few changes in the work setting. The
18                   claimant is unable to perform work requiring public contact.
                     The claimant could occasionally engage in contact with
19                   coworkers and supervisors.
20   (Tr. 34).      The ALJ’s hypothetical to the VE during the hearing incorporated these
21   limitations.
22          The ALJ’s hypothetical to the VE was in line with the ALJ’s RFC finding. The
23   RFC finding is in line with Kerns’ opinions regarding Rowe’s limitations. Thus the RFC
24   finding and the hypothetical adequately account for the ALJ’s findings that Rowe was
25   moderately limited in concentration, persistence, or pace.          See Stubbs-Danielson,
26
            2
              Kerns also opined that Rowe “is able to maintain adequate attention and
27   concentration for simple routines and to sustain a workday/workweek schedule”; “is able
     to accept instructions and constructive criticism from a supervisor, and to interact, on a
28   limited basis, with the public and with coworkers”; and “is able to adapt to simple
     changes, avoid obvious hazards, and travel.” (Tr. 127).

                                                 -8-
 1   539 F.3d at 1174.
 2            Rowe contends, citing Brink v. Comm’r of Soc. Sec. Admin., 343 Fed. Appx. 211
 3   (9th Cir. 2009), that the ALJ’s hypothetical is reversible error. Brink is not controlling
 4   here. As an initial matter, Brink is an unpublished memorandum and is not binding
 5   precedent. Further, Brink failed to persuasively distinguish Stubbs-Danielson’s holding
 6   that ALJ’s can reasonably rely on a doctor’s opinion that translates the paragraph B
 7   criteria into concrete workplace limitations. 539 F.3d at 1174. Courts throughout this
 8   circuit and indeed the Ninth Circuit itself continue to follow Stubbs-Danielson, and
 9   Brinks seems an outlier. See, e.g., Stommes v. Comm’r of Soc. Sec. Admin., No. CV-17-
10   00071-PHX-DLR, 2018 WL 1531706, *2–*3 (D. Ariz. March 29, 2018) (noting that
11   Stubbs-Danielson carries more weight as a published decision and that Brink is an outlier
12   “even among unpublished decisions”); Calisti v. Colvin, No. 1:14-cv-02000-SKO, 2015
13   WL 7428724, at *9 (E.D. Cal. Nov. 23, 2015) (criticizing the reasoning in Brink and
14   following Stubbs-Danielson); Israel v. Astrue, 494 Fed. Appx. 794 (9th Cir. 2012).
15   Under Stubbs-Danielson, the ALJ’s Step 3 findings were accounted for in her
16   hypothetical to the VE.
17                                        CONCLUSION
18            The ALJ’s determination that Rowe is not disabled under the Social Security Act
19   is supported by substantial evidence, and Rowe’s challenges to that determination lack
20   merit.
21            IT IS THEREFORE ORDERED that the decision of the Social Security
22   Administration is AFFIRMED.         The Clerk of Court is directed to enter judgment
23   accordingly.
24            Dated this 26th day of November, 2018.
25
26
27
28


                                                -9-
